PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $68.30, based upon the following facts: On or about December 5,1978, a work crew from the West Virginia Department of Highways was performing work on West Virginia Route 50/9 in the vicinity of the claimant’s residence. In the course of this work, said crew negligently operated a bush hog and broke claimant’s gas line. As this negligence was the proximate cause of the damage suffered by the claimant, the Court finds the respondent liable, and hereby makes an award to the claimant in the amount stipulated.
Award of $68.30.